internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date oct kee sin b legend church c city m i t city n t order a city m regional community order a city n regional community order b order c health corporation p w n health corporation f i hospital h plan x committee w f i directory m page ladies and gentlemen this is in response to a ruling_request dated date as supplemented by additional correspondence dated date in which your authorized representative requests a ruling on your behalf concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf hospital h is sponsored by order a city m regional city n regional community order b and the orders the orders are church c religious commmunity order a order c congregations of women listed in directory m which is the official directory of church c which the orders sponsor hospital h include health corporation q which is the parent of hospital h and health corporation p which is the parent of health corporation q the civil law entities through is the orders designate the individuals who serve as the sole members of health corporation p health corporation p corporate a church c healthcare members health corporation p organization and as such embraces and is subject_to the traditions teaching and law of church c and the spirit and tradition of the orders health corporation p operates in accordance with the ethical and religious directives for church c health care services the orders through the health corporation p corporate members approve any change in the philosophy and mission of health corporation p elect the trustees of health corporation p and remove them with or without cause and approve amendments to the articles of incorporation and bylaws of health corporation p health corporation p is the sole member of health corporaton as sole member it has retained the power to approve any q change in the philosophy and mission of health corporation q establish model articles of incorporation and bylaws used by health corporation q and to remove its trustees health corporation q retains the power to approve any change in the philosophy and mission of hospital h and remove its trustees in turn the sole member of hospital h and is to plan x is a defined_benefit_plan established by hospital h is administered the principal purpose and function of committee w for the benefit of its eligible employees plan x by committee w is the administration of plan x appointed by the hospital h board_of trustees through the president of hospital h any member of committee w may be removed at will by the board_of trustees of hospital h qualified under sec_401 of the code the members of committee w are plan x is page health corporation p and health corporation q are listed in in a letter dated september directory m officially advised by church c authorities that it will he included in the next publication of directory m the september establishes hospital h's exemption from federal_income_tax under sec_501 the next edition of directory m letter also provides that the subject letter of the code in the interim until publication of hospital h was based on the foregoing facts and representations a ruling is requested that plan x qualifies as meaning of sec_414 of the code a church_plan within the sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under secton of the code a sec_414 a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both or association of churches if such organization is controlled by or associated with a church or a convention or association of churches a church or a convention for the employees of a plan or sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of church in the exercise of his or her ministry regardless of source of his or her compensation and an employee of organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 or associated with a church or a convention or association of churches and which is controlled by a the an sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with page in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 b organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the code by virtue of the the orders health corporation p health corporation q and hospital h are all listed or will be listed in directory m which is the official directory of church c the internal_revenue_service has determined that any organization listed in directory of the code m is an organization described in sec_501 c that is exempt from tax under sec_501 also any organization that is listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 e d of the code accordingly hospital h is exempt from taxation under sec_501 pursuant to sec_414 e b of hospital h are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules and is also associated with church c therefore of the code employees and c however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a e a principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches of the code to be described in section an organization must have as of the code its the members of committee w are appointed by the hospital h board_of trustees through the president of hospital h and any member of committee w may be removed at will by the board_of trustees of hospital h thus committee w hospital h since committee w indirectly associated with church c further since as represented above administration of plan x committee w constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both employees of hospital h therefore committee w qualifies as organization described in sec_414 a is controlled by is controlled by hospital h the principal purpose of committee w of the code for the is the it an is page accordingly in regard to your ruling_request we conclude that plan x qualifies as a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to whether plan xx satisfies the requirements for qualification under sec_401 a of the code the determination as to whether a plan is qualified under sec_401 appropriate key district director’s office of the internal_revenue_service is within the jurisdiction of the in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to you and the original ruling and another copy of the ruling are being sent to your authorized representatives sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice
